internal_revenue_service number release date index number ---------------- ------------------------------- --------------------------------- ----------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-127198-17 date date legend company a company b company c company d company e company f state x state y qslob qslob year year year year year year year year year date -------------------------------------------------------------------------------------------- -------------------------------------- ------------------------------------------------------------------------- -------------------------------------- -------------------------------------------- ---------------------- ----------------------------------------------- -------------- ----------------- ----------------------------- ------------------------ ------- ------- ------- ------- ------- ------- ------- ------- ------- ------------------- dear ---------------- this is in response to a letter dated date in which you request through your authorized representatives an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev plr-127198-17 proc to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of company a's ruling_request company a is a state x corporation that elects to be treated as an s_corporation for federal_income_tax purposes its principal offices are in state y its fiscal_year ends december within its controlled_group as determined under sec_414 company a maintains a number of retirement plans that are qualified under sec_401 the plans in year pursuant to the qualified separate_line_of_business rules under sec_414 company a timely filed a form 5310-a notice of plan merger or consolidation spinoff or transfer of plan assets or liabilities notice of qualified_separate_lines_of_business notifying the irs that it treats itself as maintaining two separate lines of business within the controlled_group qslob and qslob company a obtained a favorable administrative scrutiny ruling regarding such treatment from the internal_revenue_service irs under sec_1_414_r_-6 of the federal_income_tax regulations in year in year company a acquired a new controlled_group member company b following such acquisition company a filed a request with the irs seeking a determination that qslob and qslob satisfied the administrative scrutiny requirements with company b included as part of qslob in year company a received a favorable administrative scrutiny ruling regarding this treatment effective for the year testing year company a timely filed a form 5310-a for the year tax_year reflecting the acquisition of company b and company a’s administrative scrutiny request regarding the treatment of company b as part of qslob company a believed that the discussion on form 5310-a of its request for an administrative scrutiny ruling regarding its intent to treat company b as part of qslob was sufficient to reflect that it was maintaining two qslobs for year and future years however the form 5310-a also contained the statement that for year and any other fiscal plan years beginning before the requested administrative scrutiny ruling was received company a would treat company b as a separate qslob under the mergers and acquisitions safe_harbor of sec_1_414_r_-5 and reflected company b as a separate third qslob despite this statement company a continued to perform nondiscrimination testing based on its two historical qslobs as a result of additional acquisitions company a’s controlled_group expanded to include the assets of company c in year and the stock and assets respectively of company d and company e in year company a formed company f in year and plr-127198-17 transferred certain of its employees to company f following each of these acquisitions company a continued to treat itself as operating two qslobs qslob and qslob but failed to file new form 5310-as reflecting these transactions company a ceased operating separate lines of business in year company a has consistently worked with legal counsel tax professionals and consultants to make sure that it complied with the qslob rules after receiving advice from legal counsel company a believed that the form 5310-a filed in year was sufficient to reflect its qslob approach for year and future years also based on advice from legal counsel company a believed that it was not necessary to update the date form 5310-a to reflect changes in the controlled_group company a also represents that the plans would have satisfied the sec_410 non-discrimination tests even if they had been tested for year and year in the manner described in the date form 5310-a company a requested relief under sec_301_9100-1 prior to the irs discovery of any failure_to_file the election company a requests a ruling that the irs grant an extension of time pursuant to sec_301_9100-1 to file an updated form 5310-a for the year year year and year plan years to reflect the treatment of companies b c d e and f for qslob purposes in general sec_414 provides that for purposes of sec_129 and sec_410 an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qslobs for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 separately with respect to the employees in each qualified separate_line_of_business sec_414 requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be plr-127198-17 modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the irs will use to determine whether to grant an extension of time to make a regulatory election it further provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 provides that the irs in its discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer's request for relief under this section is filed before the failure to make a timely election is discovered by the irs ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the irs or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the irs will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the plr-127198-17 statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section company a represents that its form_5500 filings are consistent with its reliance on its two historical qslobs for purposes of nondiscrimination testing prior to year company a requested this relief prior to the irs discovering the failure_to_file accurate forms 5310-a thus company a satisfies clause i of sec_301_9100-3 in addition although some of the tax years at issue are closed under the statute_of_limitations there is no statute_of_limitations for plan qualification issues including nondiscrimination concerns moreover company a represents that the plans would have satisfied the sec_410 non-discrimination tests if they had in fact been tested for year and year in reliance on the mergers and acquisitions safe_harbor in the manner provided in the form 5310-a originally filed for year the interests of the government thus would not be prejudiced by providing relief accordingly company a is granted an extension of days from the date of the issuance of this ruling letter to file notification of the qslob elections on forms 5310-a for the year year year and year plan years with the appropriate office of the irs no opinion is expressed as to whether the separate lines of business_of_the_taxpayer satisfy the requirements under sec_414 this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the federal_income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-127198-17 a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file with this office sincerely ______________________________ laura b warshawsky chief qualified_plans branch office of the associate chief_counsel tax exempt government entities
